UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . COMMISSION FILE NUMBER:001-32994 OILSANDS QUEST INC. (Exact name of issuer as specified in its charter) Colorado 98-0461154 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 800, 1333 - 8th Street SW, Calgary, Alberta, Canada T2R 1M6 (Address of principal executive offices) (403) 263-1623 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: £ Accelerated filer: T Non-accelerated filer: £ Smaller reporting company: £ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T As of March 7, 2012 there were 348,698,837 shares of common stock issued and outstanding. OILSANDS QUEST INC. FORM 10Q FOR THE QUARTER ENDED January 31, 2012 Table of Contents Part I.Financial Information Forward-Looking Statements Item 1. Financial Statements Unaudited Consolidated Balance Sheets as of January 31, 2012 and April 30, 2011 4 Unaudited Consolidated Statements of Operations for the Three and Nine Months Ended January 31, 2012 and 2011 and for the Period from Inception on April 3, 1998 to January 31, 2012 4 Unaudited Consolidated Statements of Stockholders’ Equity for the Nine Months Ended January 31, 2012 and 2011, for the Years Ended April 30, 2011 and 2010, and for the Period from Inception on April 3, 1998 to April 30, 2009 6 Unaudited Consolidated Statements of Comprehensive Loss for the Three and Nine Months Ended January 31, 2012 and 2011 and for the Period from Inception on April 3, 1998 to January 31, 2012 10 Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended January 31, 2012 and 2011 and for the Period from Inception on April 3, 1998 to January 31, 2012 11 Unaudited Notes to Consolidated Financial Statements 12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 Part IIOther Information 35 Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. (Removed and Reserved) 44 Item 5. Other Information 44 Item 6. Exhibits 45 Signatures 45 2 Cautionary Statement about Forward-Looking Statements The following includes certain statements that may be deemed to be "forward-looking statements."All statements, other than statements of historical facts, included in this Form 10-Q that address activities, events or developments that our management expects, believes or anticipates will or may occur in the future are forward-looking statements.Such forward-looking statements include discussion of such matters as: ● our ability to maintain protection under the Companies’ Creditors Arrangement Act (Canada) (“CCAA”); ● our ability to successfully complete the Solicitation Process while in CCAA proceedings; ● our ability to submit a timely plan to our stakeholders and the court under the CCAA and to resolve our operational, legal and financial difficulties; ● risks and uncertainties associated with limitations on actions against the Company and certain subsidiaries during creditor protection proceedings; ● risks and uncertainties associated with potential delisting of the Company’s common shares from the NYSE Amex LLC(the "NYSE"); ● our ability to maintain sufficient cash to accomplish our business objectives, including our ability to continue as a going concern; ● the amount and nature of future capital, exploration and development expenditures; ● the extent and timing of exploration and development activities; ● business strategies and development of our business plan and exploration programs; ● potential relinquishment of certain of our oil sands permits and licenses; ● anticipated cost of our asset retirement obligations, including the extent and timing of our core hole re-abandonment program; and ● our ability to secure additional funds through the sale of assets or issuance of equity. Forward-looking statements also typically include words such as "anticipate", "estimate", "expect", "potential", "could" or similar words suggesting future outcomes.Readers are cautioned that forward-looking statements are not guarantees of future performance and that actual results or developments may differ materially from those expressed or implied in the forward-looking statements. The Company is under no duty to update any of these forward-looking statements after the date of this report.You should not place undue reliance on these forward-looking statements. It is presumed that readers have read or have access to our 2011 Annual Report filed on Form 10-K/A which includes disclosures regarding critical accounting policies as part of Management’s Discussion and Analysis of Financial Condition and Results of Operations.All future payments in Canadian dollars have been converted to United States dollars using an exchange rate of $1.00 U.S. $1.0052 CDN, which was the January 31, 2012 exchange rate.Unless otherwise stated, all dollar amounts are expressed in U.S. dollars. 3 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Balance Sheets (Under Creditor Protection Proceedings as of November 29, 2011 - note 1) (Unaudited) (in thousands, except share data) January 31, April 30, ASSETS Current Assets: Cash and cash equivalents $ $ Restricted cash (note 4) Accounts receivable Prepaid expenses Total Current Assets Property and Equipment (notes 5 and 6) Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Current portion of asset retirement obligation (note 8) Total Current Liabilities Obligation under sublease contract Asset Retirement Obligation (note 8) Liabilities subject to compromise (note 7) - Stockholders’ Equity: Capital Stock Preferred Stock, par value of $0.001 each, 10,000,000 shares authorized, 1 Series B Preferred share outstanding (notes 10 and 11) - - Common Stock, par value of $0.001 each, 750,000,000 shares authorized, 348,698,837 and 348,495,556 shares outstanding at January 31, 2012 and April 30, 2011 respectively (note 11) Additional Paid-in Capital Deficit Accumulated During Development Stage ) ) Accumulated Other Comprehensive Income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ Companies' Creditor Arrangement Act (Canada) proceedings and going concern (note 1) Contingencies and commitments (note 14) Subsequent events (notes 1, 5, 6, 14 and 15) See Notes to Consolidated Financial Statements 4 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Operations (Under Creditor Protection Proceedings as of November 29, 2011 - note 1) (Unaudited) (in thousands, except share data and per share amounts) Three Months Ended January 31, Nine Months Ended January 31, From Inceptionon April 3, 1998 through to January 31, Expenses Exploration $ General and administrative Corporate Stock-based compensation (notes 9 and 12) 60 50 Foreign exchange (gain) loss ) Depreciation and accretion Impairment of property and equipment (note 6) - 40 Total Expenses Other Items Interest income ) Loss before reorganization expenses and deferred income tax Reorganization expenses (note 13) - - Loss before deferred income taxes Deferred income tax benefit - ) - ) ) Net loss Net loss attributable to non-controlling interest - ) Net loss attributable to common stockholders $ Net loss attributable to common stockholders per share - Basic and Diluted $ Weightedaverage number of common stock outstanding See Notes to Consolidated Financial Statements 5 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Stockholders' Equity (Under Creditor Protection Proceedings as of November 29, 2011 - note 1) (Unaudited) (in thousands, except shares) Additional Accumulated Other Comprehensive Deficit Accumulated During the Total Common Stock Preferred Stock Shares Par Value Shares Par Value Paid in Capital Income (Loss) Development Stage Stockholders’ Equity Balance, April 30, 2011 $ 1 $ - $ Common stock issued for : Exchange of OQI Sask Exchangeable shares - Stock-based compensation cost - Other comprehensive loss: Foreign exchange loss on translation - ) - ) Net loss - ) Balance January 31, 2012 $ 1 $ - $ Common Stock Preferred Stock Additional Accumulated Other Deficit Accumulated During Total Shares Par Value Shares Par Value Paid in Capital Comprehensive Income Development Stage Stockholders’ Equity Balance, April 30, 2010 $ 1 $ - $ $ $ ) $ Common stock issued for: Cash 48 - Stock-based compensation - Share issue costs - ) - - ) Premium on flow-through shares - ) - - ) Exchange of OQI Sask Exchangeable shares 3 - - (3
